United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2437
                     ___________________________

                             David Earl Wattleton

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  Tanya Hodge, Trust Fund Administrator, Federal Medical Center Rochester

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                         Submitted: March 18, 2020
                           Filed: March 23, 2020
                               [Unpublished]
                               ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       David Wattleton appeals the district court’s1 order dismissing his pro se civil
rights complaint and denying him leave to amend his complaint. Upon careful de
novo review, we conclude the district properly dismissed Wattleton’s complaint for
failure to state a claim. See Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158
(8th Cir. 2014) (standard of review). We also conclude the district court properly
denied Wattleton leave to amend his complaint because his proposed new claims were
meritless. See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008)
(explaining that a court may deny a motion to amend when amendment would be
futile). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Becky R.
Thorson, United States Magistrate Judge for the District of Minnesota.

                                         -2-